1    IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
2    16311 Ventura Blvd., Suite 900
3    Encino, CA 91436
     Tel: 818 325-2888
4
     Fax: 818 325-2890
5    Email: ireneruzin@gmail.com
6    Attorney for Plaintiff, TOMAS FREDY DELGADO,
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
                                   WESTERN DIVISION
10
11
     TOMAS FREDY DELGADO,                     )   Case No.: CV 19-02480 MRW
12                                            )
13              Plaintiff,                    )   [PROPOSED] ORDER
           v.                                 )   AWARDING EAJA FEES
14                                            )
15   ANDREW SAUL,                             )
     Commissioner of Social Security,         )   MICHAEL R. WILNER
16
                                              )   UNITED STATES MAGISTRATE
17              Defendant.                    )   JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of FIVE THOUSAND FIVE HUNDRED
22   DOLLARS ($5,500.00) (the “AGREED AMOUNT”) as authorized by 28 U.S.C. §
23   2412(d), and subject to the terms and conditions of the Stipulation.
24
25   DATED: March 10, 2020
26
27                                          __________________________________
                                            MICHAEL R. WILNER
28                                          UNITED STATES MAGISTRATE JUDGE
